DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 21 December 2020.  Claims 3, 13-15, 18-21, 23, 24, 27, 29, 30, 32, 33, 35, and 36 are pending in the application.  Claims 29, 30, 32, 33, 35, and 36 have been withdrawn from consideration.  Claims 1, 2, 4-12, 16, 17, 22, 25, 26, 28, 31, 34, and 37-39 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 13-15, 18-21, 23, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 requires “a laminate” disposed between the first stack and the second stack and adhering the touch panel to the deposited polarizer.  The definition of “laminate” is a laminated structure or material, especially one made of layers fixed together to form a hard, flat, or flexible material.  “Laminate” is also defined as a tough material that is made by sticking together two or more layers of a particular substance or any material that is made by sticking several layers of the same material together. However, dependent claim 18, requires the laminate between the first stack and the second stack to be selected from one of a pressure sensitive adhesive, epoxy, and an optically clear adhesive.  In light of claim 18 and the various definitions of “laminate”, it is unclear if independent claim 15 requires the laminate to comprise one layer or more than one layer.  Since Applicant’s disclosure shows only one layer 316, it is suggested that the term “lamination layer” be used rather than “a laminate”, since this is the term used in Applicant’s specification.
Independent claim 15 has been amended to require the touch panel to be part of the first stack and the laminate to be disposed between the first stack and the second stack.  Therefore, the touch panel is laminated to the second stack by the laminate.  Therefore, it is unclear how in dependent claim 19, the touch panel can be laminated to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both newly cited.
With respect to claim 15, Nashiki et al. disclose a flexible OLED display module having a reduced thickness, shown in Fig. 2, comprising:
a first stack comprising:
	a display panel board 13;
a touch panel 3 disposed over the display panel board 13;
	a second stack laminated with the first stack comprising:
		a lid 15; 
		a deposited polarizer 5 formed on the lid 15, and 
a laminate 7 disposed between the first stack and the second stack and adhering the touch panel 3 to the deposited polarizer 5;

Although Nashiki et al. disclose that the display panel board can be an OLED board (see paragraph [0031]), However, Nashiki et al. do not specifically disclose that the OLED board comprises a substrate, a backplane disposed on the substrate and an organic electroluminescent layer formed over the backplane.  However, Zhang et al. disclose a flexible OLED display device that comprises a display panel board 14 which comprises a substrate 30, a backplane 44, and an organic electroluminescent layer 38, see Figs. 4 and 9 and paragraphs [0028]-[0030].  It would have been obvious to the skilled artisan that the display panel board 14 of Zhang could be substituted for the OLED display board of Nashiki et al., since these display boards are functionally equivalent.
With respect to claim 14, Nashiki et al. disclose that the flexible OLED display device can be integrated in one of a flat panel display, computer monitor, medical monitor, television, billboard, lights for interior or exterior illumination and signaling, heads-up display, laser printer, telephone, cell phone, tablet, phablet, personal digital assistant (PDA), wearable device, laptop computer, digital camera, camcorder, viewfinder, micro-display, 3-D display, vehicle, a large area wall, theater or stadium screen, and a sign, see the Abstract and paragraphs [0001]..

With respect to claim 19, in the flexible OLED display module of Nashiki et al., the touch panel 3 is laminated to one of the first stack and the second stack, as shown in Fig. 2.  
With respect to claim 21, in the flexible OLED display module of Nashiki et al., n the deposited polarizer 5 is a deposited circular polarizer comprising a deposited linear polarizer 51 and a deposited quarter wave retarder 52, see Fig. 2 and paragraphs [0083]-[0087].  
With respect to claim 27, Zhang et al. disclose that the substrate 30 can be plastic (see paragraph [0028]).  Since many plastics are known to have glass transition temperatures less than 200°C, it would have been obvious to the skilled artisan that a plastic having a transition temperature that is less than 200°C could have been used in the known flexible OLED device of Nashiki et al. in light of the teachings of Zhang et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both newly cited, as applied to claims 1 above, further in view of Hack et al., US 2014/0167602, of record.
Nashiki et al. and Zhang et al. are applied as above.  Although Nashiki et al. disclose a flexible OLED, Nashiki et al. lack anticipation of the flexible OLED display module being able to operate at a luminance value of at least 700 cd/m2 without exceeding an operation temperature increase of 26 °C.  However, Hack et al. disclose a 2 without exceeding an operation temperature increase of 26 °C, thereby ensuring that the display will have excellent image quality in outdoor environments under the shade, see paragraphs [0015], [0040], [0043], and [0044]-[0049].  Therefore, in order to fabricate an OLED display which exhibits excellent image quality in outdoor environments under shade, it would have been obvious to the skilled artisan that the known flexible OLED of Nashiki et al. should be able to operate at a luminance value of at least 700 cd/m2 without exceeding an operation temperature increase of 26 °C.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both newly cited, as applied to claim 15 above, further in view of Song et al., US 2017/0147117, or Namkung, US 2016/0170569, both of record.
Nashiki et al. and Zhang et al. are applied as above. Nashiki et al. fail to disclose that the touch panel 3 is disposed within 10µm of a neutral plane of the flexible OLED display module. However, it is known in the art that the neutral plane of an OLED display can be defined in the touch panel (see Fig. 2 of Song et al. and/or Fig. 2 and paragraphs [0064] and [0096]-[0097] of Namkung), since positioning the neutral plane within the touch panel of a flexible OLED display module can prevent a failure, such as a crack of the touch electrodes within the touch panel.  Since the neutral plane can be defined within the touch panel 3 of the OLED display module of Nashiki et al., it would have been obvious to the skilled artisan that the touch sensor 3 of Nashiki et al. would be disposed within 10µm of a neutral plane of the flexible OLED display module.
s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both newly cited, as applied to claim 15 above, and further in view of Kwon et al., US 2015/0382446, of record.
Nashiki et al. and Zhang et al. are applied as above.  Nashiki et al. fail to disclose that the second stack of the flexible OLED display module comprises a color filter.  Kwon et al. also disclose a flexible OLED display module, as shown in Fig. 1C.  Regarding claim 23, Kwon et al., disclose that the second stack of the disclosed flexible OLED display module can comprise a color filter, see paragraph [0066]. It would have been obvious to the skilled artisan that a color filter can be used in an OLED in order to achieve a particular color, such as, red, green, and blue colors.
Although Zhang et al. disclose a flexible OLED display module that bends around axis 72, as shown in Figs. 6, 8, and 9 and discloses that the bend radius of the display module can be reduced (see paragraph [0036]), Zhang et al. do not disclose that the flexible OLED display module is capable of a radius of curvature of less than 2mm.  Kwon et al. disclose a flexible OLED display module that is capable of having a radius of curvature of less than 2 mm, see Figs. 1C and 2A and paragraph [0055].  Flexible OLED display modules having a bend radius of less than 2 mm are clearly known in the art. Therefore, since Zhang et al. disclose a bendable OLED display module, it would have been obvious to the skilled artisan that the bendable OLED display module could be capable of having a radius of curvature of less than 2 mm.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both newly cited, as applied to claim 15 above, and further in view of Applicant’s admitted prior art in paragraph [0014] of Applicant’s originally-filed specification.
With respect to claim 3, Nashiki et al. disclose that a thickness of the first stack is less than 60 µm, since Nashiki et al. disclose that the thickness of the substrate used in the formation of the touch panel 3 (which is part of the first stack) can be 23 µm or 50 µm (see paragraph [0089]).  Admittedly, Nashiki et al. do not disclose the thickness of the polarizer or lid in the second stack.  However, Applicant has disclosed in paragraph [0014] of the originally-filed specification that “a flexible OLED display module should have a thickness approximately 10% of the desired radius of curvature for flexing, or approximately 100 µm”.  Based on Applicant’s admission, it would have been obvious to the skilled artisan that the thickness of each stack in the flexible OLED display module of Nashiki et al. should be less than 50 µm.

Response to Arguments
Applicant’s arguments with respect to claims 3, 13, 14, 15, 18-21, 23, 24, and 27 have been considered but are moot in light of the new grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose flexible OLED displays. Note in particular paragraph [0034] in US 2015/0363030 to Nam et al.  Nam et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822